ON MOTION FOR REHEARING.
Eussell, C. J.
In concurring in tbe judgment of affirmance I do not wish to be understood as at all agreeing to the proposition that a trial judge can permit the introduction of additional evidence after the jury have been charged and have retired to their room to consider their verdict. Many reasons suggest themselves why this would tend to infringe upon the right of a trial under the due and orderly processes of the law. In some instances new facts might be introduced as to which no instructions had been given in the charge of the court, and in every case the party would be deprived of the benefit of having his counsel argue the effect of the newly introduced evidence.